924 F.2d 1053Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darwin Rusty SIERS, Individually, and on behalf of allothers similarly situated, Plaintiff-Appellant,v.Stephen F. GREINER, Individually, and in his officialcapacity as Sheriff of Wood County, Lewis E. Guinn, HolmesR. Shaver, Steven Grimm, Individually, and in their officialcapacity as Wood County Commissioners, David W. Avery, Dr.,Individually, and in his official capacity of jail doctor atWood County Corrections Center, Defendants-Appellees.
No. 90-6116.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 23, 1990.Decided Feb. 13, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.  (CA-90-696)
Darwin Rusty Siers, appellant pro se.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Darwin Rusty Siers appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Siers v. Greiner, CA-90-696 (S.D.W.Va. July 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.